NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



DIANA CULLOM,                             )
                                          )
               Appellant,                 )
                                          )
v.                                        )         Case No. 2D18-847
                                          )
GALILEO HOSPITALITY GROUP, INC., a )
Florida Corporation; CHRISTOPHER          )
GIUFFRE; TRACIE GIUFFRE; CHAD             )
WIDENER; ELIZABETH WIDENER; FOG )
HOSPITALITY GROUP, INC., a Florida        )
Corporation; THOMAS M. HARVEY;            )
KELLY L. PFEIFER; DIANA CULLOM, P.A.,)
a Florida Corporation; OBB.COM, LLC,      )
a Florida limited liability company d/b/a )
ONLINE BUSINESS BROKERS.COM; and )
RICK M. HARVEY,                           )
                                          )
               Appellees.                 )
___________________________________)

Opinion filed October 23, 2019.

Appeal from the Circuit Court for Sarasota
County; Andrea McHugh, Judge.

Aubrey O. Dicus, Jr., and Caitlin C.
Szematowicz of Battaglia, Ross, Dicus &
McQuaid, P.A., St. Petersburg, for
Appellant.

Joseph M. Herbert of Gurley & Associates,
Sarasota, for Appellees Galileo Hospitality
Group, Inc., Christopher Giuffre, Tracie
Giuffre, Chad Widener, and Elizabeth
Widener.
No appearance for remaining Appellees.



PER CURIAM.

            Affirmed.




SILBERMAN, MORRIS, and SMITH, JJ., Concur.




                                         -2-